UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-1016


JILLA N. VANOVER, RN, BSN, BA,

                   Plaintiff - Appellant,

             and

ANGELTOUCH HOME HEALTHCARE SERVICES, INCORPORATED,

                   Plaintiff,

             v.

ALAN SHAMS; CYNTHIA SHAMS; CHARLES JAMES SWEDISH, Attorney
at Law; BANK OF NEW YORK; SAMUEL I. WHITE, PC; ADAMS WHITE;
ERIC WHITE; J. SILVER, Mr.; R. LUECK, Mr., Revenue Officer,
AGM; MR. CONTE, Collector; DEBORAH C. STANLEY, Ms.,
Associate Area Council in Richmond; MICHAEL LENIHAM, Mr.
Technical Service Advisory Group Manager; MRS. HANA,
Auditor;   MRS.  CARR,   Supervisor  of   Auditors;   FATEMEH
NAJAFIAN, Ms., MD; THOMAS KIM, Mr., Special Agent, Special
Inquiries and Intelligence Division, Department of Treasury,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-01037-LMB-IDD)


Submitted:    May 28, 2009                    Decided:   June 5, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jilla N. Vanover, Appellant Pro Se.       Michael Todd Freeman,
SAMUEL I. WHITE, PC, Richmond, Virginia; Ronald James Guillot,
Jr., SAMUEL I. WHITE, PC, Virginia Beach, Virginia; Jonathan S.
Cohen, Christine Durney Mason, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Robert K. Coulter, Assistant United
States Attorney, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Jilla N. Vanover appeals the district court’s order

dismissing her 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        Vanover v. Shams, No. 1:08-cv-01037-LMB-

IDD (E.D. Va. filed Oct. 23, 2008 & entered Oct. 23, 2008;

Oct. 28,    2008).     We    dispense    with   oral     argument    because    the

facts   and    legal   contentions      are   adequately    presented      in   the

materials     before   the   court   and      argument    would     not   aid   the

decisional process.

                                                                          AFFIRMED




                                         3